Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-20 are pending in the application. 

Drawings
The drawings are objected to for the following informalities
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “end 15”.
In addition, Fig. 1 is objected to because it includes a lead line that does not have any reference number.  
It would appear that this unmarked lead line should be marked with reference number --15--, thereby negating both of the above objections.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both the “connection beam” and the “male-engaging member” (see paragraphs [0040] and [0044]).  
Ref. no. “21” in Fig. 1 is objected to because it does not refer to the “web-retaining plate 21”, but rather appears to refer to an axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7, 9, 10, 19, and 20 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 12 of claim 1, it appears that “formed in” should be replaced with --formed between--.
	Re Claim 7:  In line 12 of claim 1, “a medial portion” should be replaced with --the medial portion--.
Re Claim 9:  In line 2 of claim 9, “the plate” should be replaced with –the first plate--.
Re Claim 10:  It appears that claim 10 should be amended as follows:
--10. The locking connector assembly of claim 1, wherein either the channel of  the first connection member or the channel of the second connection member is configured to receive and slidably retain one or more web-members, including[[,]] straps, ribbons, or belts.--
Re Claim 19:  In line 2 of claim 19, “the plate” should be replaced with –the first plate--.


Re Claim 20:  It appears that claim 20 should be amended as follows:
--20. The locking connector assembly of claim 17, wherein either the channel of  the first connection member or the channel of the second connection member is configured to receive and slidably retain one or more web-members, including, straps, ribbons, or belts.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 5:  Claim 5 recites that each of the first and second connection members are integrally formed of “a resistant material”.  It is not clear what is meant by this limitation.  There is no explanation given in the disclosure to describe such a material.  To what is the material “resistant”?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as --a resilient material--, as is described in paragraph [0035] of the original disclosure.
	Clarification and correction are required. 
Re Claims 9 and 19:  Each of claims 9 and 19 recite the limitation "the recessed area" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “second connection member” of claims 1 and 17, respectively, from which claims 9 and 19 depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 7-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Buerck (US Patent 10,051,984).
Re Claim 1:  Buerck disclose a locking connector assembly (see Fig. 4), comprising: 
a first connection member (22) having an upper retaining arm (at 30; Fig. 4) and a lower retaining arm (at 32; Fig. 4), the upper and lower retaining arms having curved interior surfaces (at 26; Fig. 7) that integrally connect to upper and lower linear extension surfaces (at 26; Fig. 6), and the upper and lower retaining arms extending away from a first plate (34; Fig. 4), wherein the first connection member further comprises: 
a longitudinal passage (26) defined between the upper and lower retaining arms; 
a channel (the openings through plate 34) extending through the first plate; 
a tab (38) including a pull beam (40) extending outwardly and linearly beyond the upper and lower retaining arms; and 

a second connection member (24; Fig. 4) including at least two insert members (at 24, 48; Fig. 4) configured to be received within the longitudinal passage (26) of the first connection member, wherein the second connection member further comprises: 
a body having a medial portion (at 42; Fig. 4); 
a channel (the openings through plate 34) extending through the body; 
a planar surface (42) separating the at least two insert members; and 
a nose (the tapered ends of the insert members at 24, 48; see Examiner-Annotated Fig. 4 below) disposed on each of the at least two insert members, 
wherein the at least two insert members are configured to be engaged and moved to connect the first connection member to the second connection member in a connected state (see Fig. 5).

    PNG
    media_image1.png
    533
    770
    media_image1.png
    Greyscale

Re Claim 2:  Buerck disclose a locking connector assembly, wherein the tab (38) of the first connection member includes at least one hole (see Figs. 4 and 5; also note the fabric loop or cord 44 tied to this hole in Fig. 6) extending therethrough.
Re Claim 3:  Buerck disclose a locking connector assembly, wherein each nose is disposed at a terminal end (see annotated Fig. 4 above) of the at least two insert members, each nose further including a bevel (the tapered portion shown in annotated Fig. 4 above).
Re Claim 4:  Buerck disclose a locking connector assembly, wherein each insert member includes a rounded surface (complementary to the rounded surface shown at 24 in Fig. 7) configured to be received by the upper or lower retaining arms.
Re Claim 5, as best understood by the Examiner:  Buerck disclose a locking connector assembly, wherein each of the first connection member and the second connection member are integrally formed of a resilient material (for example, “nylon”; see Col. 4 lines 62-64; also note the resilient deformation of at least the tab portion 38 of the first connection member 22 shown in Fig. 7).
Re Claim 7:  Buerck disclose a locking connector assembly, wherein a medial portion of the second connection member includes a recessed area (42; Fig. 4).
Re Claim 8:  Buerck disclose a locking connector assembly, wherein the upper and lower retaining arms include ribs (see annotated Fig. 4 above) disposed thereon.
Re Claim 9, as best understood by the Examiner:  Buerck disclose a locking connector assembly, wherein the tab (38) extends away from the plate a greater distance than either of the upper and lower retaining arms (see Figs. 4-7), the tab being configured to be manipulated (in the direction “R”; Fig. 7) to disengage the first connection member from the recessed area (42).
Re Claim 10:  Buerck disclose a locking connector assembly, wherein the channel of either the first connection member or the channel of the second connection member is 
Re Claim 11:  Buerck disclose a locking connector assembly (see Fig. 4), comprising: 
a first connection member (22) having female retaining arms, wherein the first connection member further comprises a linear web-retaining plate (34), one or more channels (the openings through plate 34) disposed on the web-retaining plate, and a tab (38) having a linear portion; and 
a second connection member (24) having a male insert member (at 24, 48) including a terminal end having a lead-in nose (see annotated Fig. 4 above), wherein the second connection member further includes a linear web-retaining plate (34) and one or more channels (the openings through plate 34) disposed thereon, 
wherein the male insert member is configured to slidably pass into a passage (26) within the female retaining arms of the first connection member, 
wherein the male insert member is configured to securely connect the first connection member to the second connection member in a connected state (see Fig. 5), and 
wherein the male insert member is configured to slidably pass out of the passage in order to disconnect the first connection member from the second connection member (upon release of the detent element 38; see Fig. 7).
Re Claim 12:  Buerck disclose a locking connector assembly, wherein the lead-in nose (see annotated Fig. 4 above) is configured to align a portion of the respective male insert member within the passage (26).
Re Claim 13:  Buerck disclose a locking connector assembly, wherein at least a portion of the one or more channels (see annotated Fig. 5 below) of either the first connection member or the second connection member further comprises a raised rim (see annotated Fig. 5 below); Examiner notes that this portion can be considered a “raised rim” since it presents a raised surface on the plate 34 and it borders at least a portion of the channel).

    PNG
    media_image2.png
    471
    671
    media_image2.png
    Greyscale

Re Claim 14:  Buerck disclose a locking connector assembly, wherein the one or more channels of either the first connection member or the second connection member are configured to receive and slidably retain one or more web- members (see 50 and 52; Fig. 2), including straps, ribbons, and belts.
Re Claim 15:  Buerck disclose a locking connector assembly, wherein the linear portion of the tab (38) extends beyond the female retaining arms (see Figs. 4-7), the tab being configured to be pulled upwardly (in the direction “R”; Fig. 7) to disconnect the first connection member from the second connection member.
Re Claim 16:  Buerck disclose a locking connector assembly, wherein the female retaining arms include curved interior surfaces (at 26; Fig. 7) integrally connecting with linear extension surfaces (at 26; Fig. 6) and linear retaining surfaces (at 46; Fig. 6).


Re Claim 17:  Buerck disclose a locking connector assembly (see Fig. 4), comprising: 
a first connection member (22) having an upper retaining arm (at 30; Fig. 4) and a lower retaining arm (at 32; Fig. 4), the upper and lower retaining arms having curved interior surfaces (at 26; Fig. 7) that integrally connect to upper and lower linear extension surfaces (at 26; Fig. 6), and the upper and lower retaining arms extending away from a first plate (34; Fig. 4), wherein the first connection member further comprises: 
a longitudinal passage (26) defined between the upper and lower retaining arms; 
a channel (the openings through plate 34) extending through the first plate; 
a tab (38) including a pull beam (40) extending outwardly and linearly beyond the upper and lower retaining arms; and 
a second connection member (24; Fig. 4) including an insert member (at 24, 48; Fig. 4) configured to be received within the longitudinal passage (26) of the first connection member, wherein the second connection member further comprises: 
a body having a medial portion (at 42; Fig. 4); 
a channel (the openings through plate 34) extending through the body; 
a planar surface (42) positioned adjacent to the insert member; and 
a nose (the tapered ends of the insert member; see Examiner-Annotated Fig. 4 above) disposed on the insert member, 
wherein the insert member is configured to be engaged and moved to connect the first connection member to the second connection member in a connected state (see Fig. 5).
Re Claim 18:  Buerck disclose a locking connector assembly, wherein the insert member includes a rounded surface (complementary to the rounded surface shown at 24 in Fig. 7) configured to be received by the upper or lower retaining arms.
Re Claim 19, as best understood by the Examiner:  Buerck disclose a locking connector assembly, wherein the tab (38) extends away from the plate a greater distance than either of the upper and lower retaining arms (see Figs. 4-7), the tab being configured to be 
Re Claim 20:  Buerck disclose a locking connector assembly, wherein the channel of either the first connection member or the channel of the second connection member is configured to receive and slidably retain one or more web-members (see 50 and 52; Fig. 2), including, straps, ribbons, or belts.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buerck (US Patent 10,051,984), as applied to claim 1-5 and 7-20 above, and further in view of Akeno (US Patent 6,487,759).
	Re Claim 6:  Buerck, as discussed for claim 1 above, discloses a locking connector assembly significantly as claimed except wherein the at least two insert members each include a cavity disposed thereon.
	Akeno teaches the use of a locking connector assembly (see Figs. 10-13) comprising a first connection member (60) and a second connection member (58), the second connection member comprising a plurality of insert members (engaging projecting portion 62, each of the insert members being defined by the engaging portions 64), and further wherein each insert member each include a cavity (the space between engaging portions 64; see the cavity shown 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Buerck such that the at least two insert members each include a cavity disposed thereon, as taught by Akeno, for the purpose of providing multiple engaging portions to hold the second connection member in place within the first connection member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678